Title: From George Washington to Brigadier General James Mitchell Varnum, 18 November 1777
From: Washington, George
To: Varnum, James Mitchell



Dear Sir
Head Quarters [Whitemarsh, Pa.] 18th Novemr 1777 10 Oclock P.M.

A Body of the Enemy marched last night from Philada and crossed the Bridge at the middle ferry and proceeded to Chester. Their numbers are variously reported from 1500 to 3000 but I imagine the former is most likely, altho’ some people from the City think they are much lessened upon their lines. They this day embarked their Horses from Chester on Board Brigs and Ships. This would seem as if they were going away but in my opinion it is only a feint and that they intend to cross over to Jersey and pay you a Visit. Therefore keep a good look out below, if you do this they cannot surprize you because they must make a tedious debarkation of their Horse.
To all matters contained in yours of Yesterday I refer you to the Generals St Clair, Knox and Kalb who went down to consult with you and the Commodore. I expect their report, to govern me in my operations towards assisting you if necessary. If you could get some Countryman

to go into Billingsport with a small supply of provisions he might learn something of their intentions and Numbers. If Major Fleury is well enough to give directions in his Business there will be no occasion to detain Monsr L’Aumois, as he was sent down upon a supposition that Major Fleury was rendered unfit for Service. I am Dear Sir Yr most obt Servt

Go: Washington

